Citation Nr: 1117879	
Decision Date: 05/10/11    Archive Date: 05/17/11

DOCKET NO.  09-39 248	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a disability rating in excess of 50 percent for service-connected dysthymic disorder with anxiety symptoms.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael J. A. Klein, Associate Counsel



INTRODUCTION

The Veteran had active service from July 1992 to January 1993. 

This appeal comes to the Board of Veterans' Appeals (Board) from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, inter alia, denied the Veteran's claim for an increased rating for his service-connected acquired psychiatric disorder.  

After the agency of original jurisdiction (AOJ) issued the April 2009 statement of the case (SOC), in December 2009, the Veteran submitted an additional statement indicating that he had been hospitalized for his acquired psychiatric disorder.  The Veteran also submitted a private treatment record dated in November 2009 from the Baptist Hospital showing his discharge from inpatient services for treatment of bipolar disorder.  This was submitted without a waiver of readjudication at the AOJ level.  38 C.F.R. § 1304.  However, inasmuch as the Veteran's appeal is remanded for additional development, this evidence will be considered by the AOJ before the appeal is returned to the Board.  Therefore, the Board finds that any error in failing to furnish a prior SSOC is not prejudicial as to the Veteran's increased rating claim for an acquired psychiatric disorder.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The appeal is REMANDED to the AOJ via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board concludes that additional development of the evidence is necessary before it can proceed with adjudication of the Veteran's appeal.

First, the Veteran's VA treatment records on file only date to June 2008, almost three years ago.  If he has since received additional relevant treatment, these records should be obtained.  38 U.S.C.A. § 5103A(c)(2) (West 2002); 38 C.F.R. §§ 3.159(c)(2), (3) (2010); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA is charged with constructive, if not actual, knowledge of evidence generated by VA).  

Second, the Board notes that in December 2009 the Veteran indicated that he was hospitalized for his mental problems, and submitted a private treatment record from this treatment.  See the Veteran's December 2009 statement and associated November 2009 private treatment record from Baptist Hospital.  As records of inpatient treatment for an acquired psychiatric disorder would clearly be relevant to the current claim on appeal, the Veteran should be provided with a further opportunity to provide the complete records of his hospitalization for an acquired psychiatric disorder, or to provide VA with authorization to obtain these records on his behalf.  38 C.F.R. § 3.159(c)(1).  

Third, the Board concludes that a new VA medical examination and opinion is required.  In this regard, the Veteran was awarded service connection for his acquired psychiatric disorder in a March 1997 decision.  An April 2007 AOJ decision subsequently granted the Veteran an increased disability rating of 50 percent.  The Veteran submitted his request for an increased rating for his acquired psychiatric disorder in May 2008.  He was provided with a VA psychiatric examination in June 2008, to assess the severity of his acquired psychiatric disorder.  As such, the Veteran's last VA medical examination was conducted in June 2008, almost three years ago.  There is also evidence of record that the Veteran has received inpatient treatment for his acquired psychiatric disorder since that time and as such that his acquired psychiatric disorder may have changed in severity.  See the Veteran's December 2009 statement and associated November 2009 private treatment record from the Baptist Hospital.  

Pursuant to 38 U.S.C. § 5103A, the VA's duty to assist includes "providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim."  This duty includes providing an examination that is adequate for rating purposes.  See 38 C.F.R. § 4.2.  The record is inadequate and the need for a contemporaneous examination occurs when the evidence indicates that the current rating may be incorrect.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.327(a); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) ("[W]here the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination").  See also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (finding 23-month-old examination too remote to be contemporaneous where appellant submitted evidence indicating disability had since worsened), VAOPGCPREC 11-95 (1995).  

Therefore, with evidence that the June 2008 VA psychiatric examination is no longer representative of the severity of his service-connected acquired psychiatric disorder, the Board concludes that a new VA psychiatric examination is necessary.  38 C.F.R. § 4.2. 

Accordingly, the case is REMANDED for the following action:

1.	Obtain all relevant VA medical treatment records dating from June 2008, the most recent treatment records associated with the claims file.  If records are unavailable or simply do not exist, or further attempts to obtain them would be futile, a negative reply to this effect is required.

2.	The AOJ also should ask the Veteran to provide complete private treatment records from the Baptist Hospital, where he received inpatient treatment for his acquired psychiatric disorder, or he may provide authorization for the AOJ to obtain such records on his behalf.  All attempts to secure these records, and any response received, must be documented in the claims file.  If no records are available, a response to that effect is required and should be documented in the file.

3.	After all relevant records and/or responses have been associated with the claims file, schedule the Veteran for a VA psychiatric examination, by an appropriate specialist, to determine the current nature and severity of his service-connected dysthymic disorder with anxiety symptoms.  The Veteran is hereby advised that failure to report for his scheduled VA examination, without good cause, may have adverse consequences to his claim for a higher rating for an acquired psychiatric disorder.  

	All indicated tests and studies should be performed as deemed necessary by the examiner.  The claims folder should be made available to the examiner for review and the examiner should expressly indicate that such a review was accomplished.  The examination report should include a complete discussion of the Veteran's subjective complaints, the findings of a mental status examination, and a multi-axial diagnosis with a Global Assessment of Functioning (GAF) score.  

	Furthermore, the examiner should discuss how the psychiatric manifestations of the Veteran's disability impact his activities of daily living, including his employment.  The examiner should provide a complete rationale and explanation for any opinion provided.

4.	Following completion of the above development, review the Veteran's claims file and any new information obtained to ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication of the claim.

5.	Then, readjudicate the Veteran's claim for a disability rating higher than 50 percent for his service-connected dysthymic disorder with anxiety symptoms.  If this claim is not granted to the Veteran's satisfaction, send him and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


